208 F.2d 46
93 U.S.App.D.C. 135
TOMLINSON et al.v.HARVER et al.
No. 11768.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 19, 1953.Decided Nov. 12, 1953.

[93 U.S.App.D.C. 136] Mr. J. Benjamin Simmons, Washington, D.C., with whom Mr. Harry L. Horton, Washington, D.C., was on the brief, for appellants.
Messrs. Thomas B. Lawrence and John B. Cullen, Washington, D.C., for appellees.
Before EDGERTON, BAZELON, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The caveators appeal from a judgment for the caveatees, based upon a directed verdict, in a suit to set aside a will on grounds of fraud, undue influence, and lack of testamentary capacity.  It does not appear that the jury, if it had been permitted to choose, could reasonably have returned a different verdict.  The judgment is therefore


2
Affirmed.